                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                   SHREVEPORT DIVISION

 JENNIFER JONES, INDIVIDUALLY                     *     CIVIL ACTION NO. 15-2910
 AND ON BEHALF OF THE ESTATE
 OF HER MOTHER, JEWEL
 WALKER, DECEASED
 VERSUS                                           *     MAG. JUDGE KAREN L. HAYES


 ARCADIA NURSING AND
 REHABILITATION CENTER, L.L.C.,
 ET AL.
                      MEMORANDUM ORDER

       Pursuant to a January 29, 2019, telephone conference with counsel for the parties and the

Louisiana Patient’s Compensation Fund (“PCF”), the court directed the parties to brief whether it

would continue to enjoy diversity jurisdiction if the PCF were substituted as a defendant. See

Jan. 29, 2019, Minutes [doc. # 154]. Thereafter, the court received and reviewed memoranda

submitted by plaintiff and the PCF regarding this issue. [doc. #s 155-156]. In a February 13,

2019, order the court determined that if plaintiff petitioned the court to join the PCF as a

defendant, to assert claims against the PCF, and/or to seek a judgment against the PCF, then

jurisdiction would be destroyed and the matter remanded to state court. (Feb. 13, 2019, Order

[doc. # 157]).

       On March 5, 2019, plaintiff filed a “Petition to Authorize Settlement of Medical

Malpractice Action and for Recovery Against the Louisiana Patient’s Compensation Fund for

Damages,” which included a prayer for damages, fees, and interest against the PCF and the
Louisiana Patients Compensation Fund Oversight Board. [doc. # 158] (emphasis added).1

        Accordingly, for reasons detailed in the court’s February 13, 2019, order, the court finds

that plaintiff’s assertion of claims against (i.e., joinder of) a non-diverse defendant destroys the

court’s diversity jurisdiction, thereby compelling remand. 28 U.S.C. § 1447(e).2 A judgment of

remand will be entered separately.

        In Chambers, at Monroe, Louisiana, this 25th day of March 2019.




                                                       __________________________________
                                                       KAREN L. HAYES
                                                       UNITED STATES MAGISTRATE JUDGE




        1
            On March 21, 2019, the PCF filed its response to the petition for damages. [doc. #
161].
        2
        Having permitted joinder, remand to state court is not only proper, it is mandatory. Id.;
Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987).

                                                  2
